Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 09 June 2021.  As directed by the Amendment, claims 1 and 7 have been amended.  Claims 1-12 are pending in the Application.

Response to Arguments
The arguments on pages 9-11 of the Remarks filed on 09 June 2021 have been fully considered by the Examiner.  
Page 9 of the Applicant’s response states: 
    PNG
    media_image1.png
    205
    643
    media_image1.png
    Greyscale

-and-

    PNG
    media_image2.png
    253
    653
    media_image2.png
    Greyscale


37 C.F.R. § 1.111(b) requires that “[t]he reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  37 C.F.R. § 1.111(b) further states that “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”

The first paragraph above simply recites portions of the reference used in the previous rejection, and concludes with the allegation that “the cognitive inference and learning system as disclosed and claimed is patentably distinct from the proxy server, the request generation component and personalizer disclosed by Hosea.” (Applicant’s response, pg. 5).  This conclusory allegation does not point out specific distinctions believed to render the claims patentable over the applied references, and is therefore not in compliance with the provisions of 37 C.F.R. § 1.111(b).

Similarly, the second paragraph quoted above is a conclusory statement that the previously recited references do not disclose or suggest previously presented claim limitations in claims 1 and 7.  This statement does not point out specific distinctions believed to render the claims patentable over the applied references, and is therefore not in compliance with the provisions of 37 C.F.R. § 1.111(b)

The remaining arguments are based directly or indirectly on newly amended limitations in claims 1 and 7, and are moot in view of the new grounds for rejection presented below.

Comment on Amendments
In claims 1 and 7 as amended, the word “learning” has both underlining and strikethrough annotations.  For the purposes of examination, the strikethrough annotation will be ignored and the term will be treated as amended into the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. §103 as being unpatentable over Hosea et al. (US 2005/0204276, hereinafter “Hosea”) (previously cited) in view of Hosea et al. (US 8,108,245), hereinafter “Hosea II”) (previously cited) and further in view of Robarts et al. (US 2002/0083025, hereinafter “Robarts”).

Regarding claim 1, Hosea discloses [a] cognitive information processing system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: (Hosea Fig. 7, Proxy Server 114 and its connection to Internet 120.  Fig. 9 Proxy Server 114 contains software Personalizer 124 and software Request Generator 122) monitoring a user interaction of an anonymous user; (Hosea ¶ [0013] “user profiles are preferably based on actual user Web use and surfing activity”; Hosea ¶ [0013] “a single proxy server or proxy server system personalizes Web pages from multiple Web servers, using a single user profile for an individual user”; Hosea ¶ generating user interaction data based upon the user interaction; (Hosea ¶ [0042] “Each user profile is preferably generated by tracking the user's click-stream data”) receiving data from a plurality of data sources; (Hosea Fig. 8, Web Server(s) 118 and Hosea  ¶ [0013] the system may personalize multiple web pages from multiple web servers using a single user profile for an individual user) processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, (Hosea ¶ [0041-42] “each anonymous user ID is associated with an individual user's profile containing demographic and/or psychographic data.  For instance, the ID may be associated with system-determined affinity ratings for certain subjects, along with a system-calculated confidence measure for each affinity rating”) the processing being performed via a cognitive inference and learning system executing on an information processing system, the cognitive learning operation comprising analyzing the user interaction data, (Hosea, ¶ [0048] “a user profile database derived from clickstream data [corresponds to claimed ‘user interaction data’] is preferably the main source for profile information”) the cognitive learning operation generating a cognitive learning result based upon the user interaction data, (Hosea, ¶¶ [0041-42] “Each user profile may contain, for example, demographic and psychographic data.  For example, a user profile may take the following form […] In the illustrated example, each psychographic category in the profile includes an affinity rating [corresponds to claimed ‘cognitive learning result’], on a the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, (Hosea, ¶ [0048] “Although a user profile database derived from clickstream data is preferably the main source for profile information, other sources of profile information may also be employed. For example, geographic information may readily be inferred from a user's IP address, which is transmitted with every URL request. An ISP may also supply user ZIP codes, which provide an alternative means to geographically profile a user. Geographic data could also be included in a stored user profile as described above. Geographic data may be used to deliver personalized content particular to a geographic area, such as local news and weather.”) [The system uses various learning styles such as observed clickstream data, inferred geographic information, and explicitly provided ZIP code information. The system also utilizes multiple sources of information such as user clickstream data, information provided by an ISP, and/or geographic information stored in a user profile.] the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, (Ibid., the system uses observed, inferred, and declared information [corresponds to claimed “plurality of learning styles”] and multiple sources of information such as clickstream data, data from an ISP, and stored profile data [corresponds to claimed “plurality of cognitive learning categories”]) each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, (Hosea, ¶ [0046] “To personalize a requested Web page, the Web page personalization component 124 each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, (Hosea, ¶ [0048] “Although a user profile database derived from clickstream data is preferably the main source for profile information, other sources of profile information may also be employed. For example, geographic information may readily be inferred from a user's IP address, which is transmitted with every URL request. An ISP may also supply user ZIP codes, which provide an alternative means to geographically profile a user. Geographic data could also be included in a stored user profile as described above. Geographic data may be used to deliver personalized content particular to a geographic area, such as local news and weather.”) [The system utilizes multiple sources of information (corresponds to claimed “cognitive learning categories”) such as user clickstream data, information provided by an ISP, and/or geographic information stored in a user profile.] an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, (Ibid., [clickstream data (a learning category) may be observed (a learning style), URL requests (a learning category) may be used to infer (a learning style) geographic location, and data from an ISP (a learning category) may explicitly provide (a learning style) location information via ZIP code]) the learning operation applying the cognitive learning technique via a machine learning algorithm to generate the cognitive learning result, (Hosea, ¶¶ inter alia, observing and analyzing the user’s Web surfing activity.] the cognitive inference and learning system comprising a cognitive platform, the cognitive platform and the information processing system performing a cognitive computing function, (Hosea Fig. 7, Proxy Server 114 and Fig. 9, Personalizer 124 accessing User Profiles 128 in order to generate customized HTTP requests) the cognitive platform comprising: a cognitive graph, (Hosea Fig. 9 the proxy server addresses queries to the HTML file profile database 127 and the hierarchical relationships between hyperlinked web content [corresponds to claimed “cognitive graph”] stored therein) the cognitive graph being derived from the plurality of data sources, (Hosea Fig. 8, Web Server(s) 118 and ¶ [0013] the system may personalize multiple web pages from multiple web servers using a single user profile for an individual user) the cognitive graph comprising an application cognitive graph, the application cognitive graph comprising a cognitive graph associated with a cognitive application, (Hosea ¶ [0030] “The Web servers 118 operate or host so-called "Web sites" and support HTML files in the form of "Web pages" and documents (including text files, graphics files, software files, video files, audio files, etc.) in various formats linked to the Web pages. 118 and files. These links may be specified as "hyperlinks," which are text phrases or graphic objects that conceal the address of a site on the Web. The main page provided on a Web site typically provides access to various types or classes of information on that Web site, on other Web pages, or possibly on other Web sites,”; Hosea ¶ [0041] “the Web page personalization component 124 accesses the user profile and a profile of the HTML file for the requested Web page, analyzes the data to match the Web page content to user preferences, and produces a modified version of the HTML file for the Web page, personalized in accordance with the user profile.”) [The various types of hyperlinked content on a web page (corresponds to claimed “cognitive graph”) are analyzed and matched to user preferences based on the user profile in order to present a customized web page to the user (corresponds to claimed “cognitive application”).] interactions between the cognitive application and the application 2cognitive graph being represented as a set of nodes in the cognitive graph, (Ibid., the hyperlinked content items (corresponds to “nodes”) in an HTML file are analyzed by the Web page personalization component 124 (corresponds to cognitive application) in order to generate a personalized Web page for the user.)
a cognitive engine, the cognitive engine comprising a dataset engine, (Hosea Fig. 9, Proxy Server 114 performs user profile-based personalization, and accesses data from user profiles 128, HTML file profiles 127, and account data 126)  a graph query engine (Hosea Fig. 9 the proxy server can query the HTML file profile database 127 and the hierarchical relationships between hyperlinked web content stored therein) and an insight/learning engine, (Hosea Fig. 9 Request Generator 122 and Hosea ¶¶ [0012-13] the system may generate personalized HTTP requests to rearrange or filter the constituent components of a requested web page to better suit the interests of the user, as determined by the user's profile) the dataset engine being implemented to establish and maintain a dynamic data ingestion and enrichment pipeline, (Hosea Fig. 9, Proxy Server 114 accesses data from user profiles 128, HTML file profiles 127, and account data 126, and performs user profile-based personalization (enrichment) of web pages presented to the user) the graph query engine being implemented to receive and process queries such that the queries are bridged into a cognitive graph, (Hosea Fig. 9 the proxy server addresses queries to the HTML file profile database 127 and the hierarchical relationships between hyperlinked web content (cognitive graph) stored therein.  Examiner’s Note – the claim phrase “bridged into” is not a term of art in the context in which it is used, and is being interpreted herein to include any functionality that acts as a “bridge” (that is, a connection or conduit) between two or more systems, components, or resources) the insight/learning engine being implemented to generate a cognitive insight from the cognitive graph, (Hosea Fig. 9 Request Generator 122 and ¶¶ [0012-13] the system may generate personalized HTTP requests to rearrange or filter the constituent components of a requested web page to better suit the interests of the user, as determined by the user's profile and the hierarchical relationships between hyperlinked web content stored in the HTML file profile database 127) the dataset engine, the graph query engine and the insight/learning engine operating collaboratively to generate the cognitive insight, (Hosea Fig. 9, Proxy Server 114 accesses data from user profiles 128, HTML  associating an anonymous cognitive profile with the anonymous user based on the cognitive learning result, (Hosea ¶ [0047] content components of a web page are compared against the affinity data in the user profile associated with the anonymous user to generate a personalized web page, which is then sent to the user via the proxy server 114) the anonymous cognitive profile comprising a cognitive profile associated with a particular anonymous user; Hosea (¶ [0013] user profiles are preferably based on actual user Web use and surfing activity; Hosea ¶ [0013] a single proxy server or proxy server system personalizes Web pages from multiple Web servers, using a single user profile for an individual user; ¶ [0039] user profiles may be stored by reference to anonymous IDs.  a user's IP address may be cross-referenced to an anonymous user ID table in order to associate a user's HTTP requests with the anonymous user ID that used to reference the user's profile) […] and wherein the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique […] the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category (Hosea, ¶ [0048] “Although a user profile database derived from clickstream data is preferably the main source for profile information, other sources of profile information may also be employed. For example, geographic information may readily be inferred from a user's IP 

Hosea does not explicitly disclose and, generating the cognitive insight based upon specific attributes of the cognitive profile associated with the particular anonymous user.  
-or-
[…] a patterns and concepts cognitive learning technique […] the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category
[…] a behavior cognitive learning technique […] the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category
[…] a concept entailment cognitive learning technique […] the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category
[…] a contextual recommendation cognitive learning technique […] the contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.

Hosea II teaches and, generating the cognitive insight based upon specific attributes of the cognitive profile associated with the particular anonymous user. (Hosea II, 10:48-56 “the data analysis system takes advertising profile data from the ad campaign database 60 and matches it to user profiles from the master user profile database.  This advertisement profile is used by a data analysis system component (Shown in Fig. 10) to identify users who are most likely to respond to the content.”)
-and-
[…] a patterns and concepts cognitive learning technique […] the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category
(Hosea II, 3:61-4:21 “Fig. 4 illustrates the client profiling component of the inventive system, which extracts, derives and updates individual user (i.e., client) profiles based on their behavior on the Internet [corresponds to claimed “observed learning style”] as indicated by the data found in the browsed URL database (i.e., the UserID and URL database 30). User profile information may contain, but is not limited to, demographic data (such as, e.g., the user's age, gender, income, and highest attained education level) and psychographic data, which reflects the user's interests or content affinity (such as, e.g., sports, movies, music, travel, and finance). The client profiling component first extracts data stored in the User ID and URL database 30. Next, it cross-references the URL strings with data in a local categorized URL database 32, which contains demographic information on a large number of Internet URLs available from entities such as Nielsen (through a service called Nielsen NetRatings) that profile Web 
[…] a behavior cognitive learning technique […] the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category
(Hosea II, 4:38-44 “In addition to updating (or creating) the demographic and psychographic profile of the user, the client profiling component will preferably parse through requested URL strings to search for keywords ( e.g., keywords that may have been entered into a particular search engine). If such key words are found, they are stored along with the user profile in the user profile database.” [The system will examine requested URL strings as the user browses the web (corresponds to claimed “observed learning style”) and look for search terms that the user has entered into a search engine (corresponds to claimed “interaction-based learning category”)])
[…] a concept entailment cognitive learning technique […] the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category
(Hosea II, 7:28-8:41 “A clustering algorithm can be used to find profiles that are similar to the profile of the current user” […] Then, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user 
[…] a contextual recommendation cognitive learning technique […] the contextual recommendation cognitive technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.
(Hosea II, 4:17-24 “Next, an existing user profile is pulled from a user profile database 34. Then, using a hybrid averaging algorithm, the URL demographic and content affinity 

Hosea II is analogous art, as it is in the field of customizing web page content in response to anonymous user profile data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the user profiling and web page modification of Hosea with the user profile data and targeted advertising of Hosea II, the benefit being that by matching advertisement characteristics with a user profile, the system “may identify users who are most likely to respond to the content”, as cited by Hosea II at 10:48-56.

The combination of Hosea and Hosea II does not explicitly teach […] an explicit likes/dislikes cognitive learning technique […] the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by the interaction-based cognitive learning category.

an explicit likes/dislikes cognitive learning technique […] the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by the interaction-based cognitive learning category. (Robarts, ¶ [0226] “For example, a retailer can maintain distinct themes for employees, vendors, contractors, identified or anonymous shoppers. A shopper's wireless computing system could, upon entering the store, begin a dialog (corresponds to claimed “interaction-based cognitive learning theory”) where the user's preference for privacy is determined. It may indicate that the shopper is interested in knowing what is on sale, and they are willing to share their personal product preferences (corresponds to claimed “declared learning style” and “likes/dislikes”), but decline to identify themselves except by a permanent but arbitrary ID that is assigned by the store. Their system can then receive and run a theme that, though it may or may not change the UI presentation or interaction, would deliver relevant data to the system (or to the retailer).”)

Robarts is analogous art, as it is directed to implicit and explicit user context modeling techniques (Robarts, Abstract)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the user profiles of Hosea and Hosea II with Robarts’ anonymous user explicitly providing preference information, the benefit being that it allows a user to maintain anonymity while still providing information that allows the system to provide relevant information to the retailer, as recited by Robarts in ¶ [0226] “ It may indicate that the shopper is interested in knowing what is on sale, and they are willing to share their personal product preferences, but decline to identify 

Claim 7 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he cognitive information processing system of claim 1.  Further, Hosea II teaches wherein: the user interaction interacts with a plurality of cognitive suggestions; (Hosea II Abstract, “a method and system for anonymously profiling web users and for selectively delivering content such as advertisements to users based on their profiles”; Hosea II 9:13-17 the system selectively retrieves selected content preferably in the form of URLs from a local advertisement database and sends it to the client machines; Hosea II 9:38-41 the advertisements are displayed on the client machines; 9:50-53 if the user clicks on the content or some link therein (i.e. "clicks through"), that destination is brought up in a browser window and the user is transferred to the site of interest) and, the interaction data comprises at least one of an order of an interaction, an amount of time of an interaction, and a particular area within the plurality of cognitive suggestions the user interacted with for at least one of the plurality of cognitive suggestions. (Hosea II 9:54-61 the URL display component records feedback information on the user's response to the delivered content.  This data can include how long the advertisement was displayed and whether there was a click-

Claim 8 recites similar limitations as claim 2, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he cognitive information processing system of claim 1.  Further, Hosea discloses wherein: receipt of the data from the plurality of sources is monitored to provide data related user interaction data; (Hosea ¶ [0043] the HTML files describing web pages requested by the user and received from the plurality of Web Servers are used to generate profiles for the web pages using a similar affinity classification scheme as the scheme used to create user profiles Hosea ¶ [0046] The profiles of the user-requested pages are compared to the user profile in order to produce a reorganized version of the web page), and Hosea II teaches and, the data related user interaction data is used to generate the cognitive insight. (Hosea II10:48-56 the data analysis system takes advertising profile data from the ad campaign database and matches it to user profiles from the master user profile database.  This advertisement profile is used identify users who are most likely to respond to the content)

Claim 9 recites similar limitations as claim 3, and is rejected under the same rationale as applied to claim 3 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he cognitive information processing system of claim 1.  Further, Hosea II teaches wherein the instructions are further configured for: receiving feedback from the anonymous user regarding the cognitive insight; (Hosea II, 9:54-61 the URL display component records feedback information on the user's response to the delivered content that was chosen based on the user profile and advertisement profile.  This data can include how long the advertisement was displayed and whether there was a "click-through" and, updating the cognitive learning result based upon the feedback. (Hosea II, 10:60-11:2 the system can check the success of an ad campaign by monitoring the number of times content has been delivered as well as the number of click-throughs from users.  The content provided to users can be altered based on changing requirements from the advertiser or user feedback provided by the system)

Claim 10 recites similar limitations as claim 4, and is rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 4 above teaches [t]he cognitive information processing system of claim 4.  Further, Hosea II teaches wherein: the feedback comprises at least one of selecting the cognitive insight for receipt of additional information, not selecting the cognitive insight, and submitting a new query in response to receipt of the cognitive insight. (Hosea II 9:54-61 the URL display component records feedback information on the user's 

Claim 11 recites similar limitations as claim 5, and is rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 4 above teaches [t]he cognitive information processing system of claim 4.  Further, Hosea discloses wherein: the interaction data (Hosea, ¶ [0042] the user's actual Web surfing activity and click-stream data are analyzed to create the individual user profile) and Hosea II teaches and the feedback is used to refine the anonymous cognitive profile of the anonymous user. (Hosea II, 9:54-61 the URL display component records feedback information on the user's interaction with the delivered content that was chosen based on the user profile and advertisement profile.  This data can include how long the advertisement was displayed and whether there was a "click-through."  The click-through represents additional user interaction data which can be used to update the anonymous user’s profile.

Claim 12 recites similar limitations as claim 6, and is rejected under the same rationale as applied to claim 6 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126